Caria, per Johnson, Ch,
This appeal has been abandoned, on the part of the defendants, and it is conceded t n the part of the complainants, that the grounds of their appeal cannot be sustained. It has, however, been moved, on the part of complainants, that the order directing the defendant,- Bauskett, to account before the commissioner, for his administration of the estate of John Moore, his intestate, should be extended so as to require him to account for the rents of the land and the hire of the slaves conveyed to him by the trust deed, and for money received by him on account of the sale of portions of the real estate. It is not intended to express any opinion as to the merits of this motion, for it is thought unnecessary, as all the questions raised by it must necessarily arise on enquiring on the reference as to the amount of Wm. J. Wightman’s indebtedness to the defendant, Bauskett. Appeal dismissed.
Harper, Dunkin and Johnston, Chancellors, concurred.